Action for personal injuries sustained by plaintiff while riding in an automobile owned by defendant Lamar Auto Company, a corporation, leased by that defendant to defendant Schaeffer, and driven, at the time of the accident, by defendant Glaser, an employee of said lessee. The action was discontinued as to the last named defendant. Plaintiff was given a verdict for $10,000 against both the other defendants, who appeal from the judgment entered thereon. Judgment against Lamar Auto Company reversed on the law and the facts, with costs, and the complaint as to that defendant dismissed, with costs. Judgment against defendant Schaeffer unanimously affirmed, with costs. In our opinion, plaintiff did not sustain the burden of proving that Glaser, the employee of Schaeffer, was using the automobile at the time of the accident with the permission, express or implied, of defendant Lamar Auto Company, which had leased the automobile to defendant Schaeffer and was exempt from liability by reason of carrying insurance pursuant to section 59 of the Vehicle and Traffic Law, which insurance inured to the benefit of the lessee, Schaeffer; and the question as to the liability of the Lamar Auto Company was improperly sub*611mitted to the jury. The findings of negligence by Glaser, the driver of the automobile, and the consent to its use by his employer, defendant Schaeffer, the lessee, have ample support in the record. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.